Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Amendment Entry
2.	Applicant's amendment and response filed February 28, 2022 is acknowledged and has been entered.  Claims 1 and 4 have been amended.  Currently, claims 1, 3-5, 22-30, 33, and 34 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/018214 filed 02/16/2017, is February 19, 2016 which is the filing date of Provisional Application 62/297,751 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3-5, 22-26, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dressel et al. (US 2010/0034772) for reasons of record or as follows.
Dressel et al. teach exposing (culturing) human melanoma Ge cells to 10 µM histone deacetylase (HDAC) inhibitor suberoylanilide hydroxyamic acid (SAHA; stress condition: metronomic low dose chemotherapy; environmental- DNA damaging agent) to produce Ge-Hsp70 pretreated tumor cells having induced NKG2D receptor ligand (L-MICA) expression; and contacting the Ge-Hsp70 pretreated tumor cells with natural killer (NK) cells (immune competent cells).  Thereafter, Dressel et al. teach quantifying an immune response of the NK cells to the Ge-Hsp70 pretreated tumor cells using fluorescence assay (mean fluorescence intensity measurement).  As such, SAHA which appears to qualify as metronomic low dose chemotherapy or environmental stress condition with its DNA damaging effect can be selected as treatment option (Abstract; [0006, 0078, 0100, 0101, 0104, 0106]; Example 6; Example 8).  The NK cell immune response is shown to have exceeded a threshold rate of lysis and apoptosis in killing the pretreated tumor cells (L-MICA) overexpressing NKG2D ligand (MICA) better than the untreated tumor cells (L cells) ([0017]; Figure 8B).  Dressel et al. also teach other stress conditions to pretreat tumor cells which induce HSP expression including low dose radiotherapy or ionizing radiation, hyperthermia, and hydroxyurea (low dose chemotherapy) [0052, 0058].  Dressel et al. also teach exposing the tumor cell samples to immune stimulant including cytokines such as IL-15, IL-2, TLR ligand (Toll receptors), and checkpoint inhibitors [0037, 0051].  
With respect to biopsy samples that are subjected to ex vivo exposure to stress conditions recited in claim 1, Dressel et al. teach excising primary tumor samples for ex vivo testing [0074].  Accordingly, such teaching of Dressel et al. appears to encompass the biopsy samples in Applicant’s claimed invention.   
With respect to the recitation of “treatment option [selected] when the response [of immune competent cells] meets or exceeds a predetermined threshold rate of lysis or apoptosis of the pretreated tumor cells” in claim 1, Dressel et al., having shown that the NK cell immune response exceeded lysis and apoptosis in having killed the pretreated tumor cells (L-MICA) overexpressing NKG2D ligand (MICA) better than the untreated tumor cells (L cells) in [0017] and Figure 8B suggested SAHA to be an identified treatment option for the patient. With respect to the recitation of “a predetermined rate of lysis or apoptosis of the pretreated tumor cells being less than 10% of all cells in the tissue” in claim 34, it is maintained that predetermined threshold values encompass result effective variables which the prior art references have shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
	

6.	Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dressel et al. (US 2010/0034772) as applied to claims 1 and 3-5, in view of Nguyen et al. (US 2018/0141998) and in further view of Gong et al. (Characterization of a human cell line (NK-92) with phenotypical and functional characteristics of activated natural killer cells. Leukemia 8 (4): 652-528 (1994) Abstract) for reasons of record or as follows.
	Dressel et al. is discussed supra.  Dressel et al. differ from the instant invention in failing to teach determining a plurality of neoepitopes for the biopsy samples.  Dressel et al. further does not teach NK92 cell line or genetically engineered NK cells.
Nguyen et al. teach determining neoepitopes for the cancer (i.e. tumor) samples using Omics analysis, particularly those that have not elicited a protective immune response in a patient; and generating an antibody against these neoepitopes (Abstract; Figure 1; [0008-0013]).  Nguyen et al. also teach generating viral vectors that contain recombinant nucleic acids that encode cancer neoepitopes and then contacting the immune competent cells (T-cell, NK cell) with the viral vector [0029-0033].
Gong et al. teach NK cell line or genetically engineered NK cells which are characterized as being activated NK cells (aNK).  See Abstract.
One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating the teaching of Nguyen of determining cancer neoepitopes and Gong of the significance of NK-92 cell lines in cancer immunotherapy for application into the method of Dressel because all three references teach analogous art in studying immunotherapy as treatment option for cancer.     	
Response to Arguments
7.	Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
	A) Applicant argues that Dressel does not teach or suggest Applicant’s claimed invention because amended claim 1 recites tumor cells being treated with each of the distinct stressors, recording the response for each stressor, and finally selecting the stressor that meets and exceeds the predetermined threshold as the treatment option for the patient. 
	Applicant's argument is not persuasive because claim 1 recites “ex vivo exposing the plurality of biopsy samples to “at least one stress condition” …, wherein “the stress condition is” selected from…” a list of alternative stressors in Markush language from which “at least one stress condition” can be selected.  
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
As such, Applicant’s argument that exposure (treatment) with each and/or all of the distinct stressors is neither clearly nor explicitly recited, defined, implied, nor inferred in claim 1. Accordingly, it is deemed that Dressel reads on Applicant’s claimed invention.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Allowable Subject Matter
8.	The following claim language is suggested for Applicant’s consideration for allowance:
	A method of identifying a treatment option for a cancer patient, the method comprising: 
obtaining a biopsy sample from a tumor of the cancer patient; 
dividing the biopsy sample into a plurality of biopsy samples; 
ex vivo exposing each of the plurality of biopsy samples to distinct stress conditions to produce respective pretreated tumor cells, 
wherein the stress conditions are selected from the group consisting of a low-dose chemotherapy, exposure to a native or genetically modified T-cell, exposure to a native or genetically modified Natural Killer (NK) cell, exposure to an antibody, and an environmental stress condition; 
contacting each of the pretreated tumor cells with a plurality of immune competent cells; 
quantifying a response of the immune competent cells to each of the pretreated tumor cells; and,
selecting at least one stress condition as a treatment option when the response to the stress condition meets or exceeds a predetermined threshold rate of lysis or apoptosis of the pretreated tumor cells.

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 18, 2022